DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This in response to correspondence filed on 4/23/2021.
Claim Status
Claim 10 is cancelled; and,
Claims 1—9 and 12 are pending.

Response to Arguments
Applicant's arguments with filed respect to prior art rejection of the pending claims have been fully considered but they are not persuasive. 

Argument #1: 
The Office Action suggests Yin discloses,
“the operator profile being stored in a subscriber module embedded in the terminal, the method comprising the following acts implemented by the subscriber module.” Applicant’s arguments rely on language solely recited in preamble recitations in claim(s). When reading the preamble in the context of the entire claim, the recitation “… the operator profile being stored in a subscriber module embedded …” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Argument # 2:
It is requested to indicate correspondence for [in Yin]?
“Operator profile” (preamble);
first and second “token”; and
first and second “verification element” 
It is further argued that: “… Office Action does not explain how the third party application somehow satisfies… what the second token is in Yin, and where Yin discloses that such second token comprises a first verification element for verifying authenticity of a first token…”

Examiner respectfully notes that, the features incorporate in the claims are given the broadest but reasonable interpretation(s). For example, the specification/description of the invention broadly details tokens as “digital files” (e.g., par.0029); and as for verification element, it is not more than a method or means of verifying authenticity [of the token(s)] (e.g., rd party app (=second token): see FIGS.9A-B, etc. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Yin” et al. [US 9,853,965 B2] in view of “Seo” et al. [US 2015/0281964 A1].
REGARDING CLAIMS 1, 8 & 12. A method, A device and A non-transitory computer-readable recording medium comprising instructions of a computer program recorded thereon, which when executed by a processor of a subscriber module configure the subscriber module to install a rule for installing a rule for executing an operating environment for a communication terminal in a mobile network of an operator, said environment being called an operator profile, the operator profile being stored in a subscriber module embedded in the terminal, the method comprising the following acts implemented by the subscriber module: 
Yin disclose mobile device 105 obtaining authentication token (see Abstract; FIGS.1, 2)]

Yin may not expressly disclose; but, Seo, analogues art, discloses and comprising an item of information relating to the identification of the rule [see Abstract; and FIGS. 3—5, where Seo disclose policy rule data]; 
Therefore, It is obvious to a person having ordinary skill in the art before the effective filing date of applicant’s invention to modify the system of Yin by incorporating the policy rule of Seo for the benefit of profile configuration in a subscriber authenticating module, and more particularly, to a profile configuring a subscriber authenticating module embedded and installed in a terminal device.

Yin in view of Seo further disclose:
obtaining a second token signed by a third party other than the operator and comprising a first verification element for verifying the authenticity of the first token [Yin disclose a third party mobile app 155, 125 with public key certificate (FIGS.1, 2 and 9A)];
verifying the authenticity of the first token by using the first verification element [Yin disclose verifying authenticity of the authentication token (see Abstract; FIGS.10A-B, 12)]; and verifying the authenticity of the second token by using a second verification element for verifying the authenticity of the second token [Yin disclose validating 3rd party app (tokens) with public key certificate: see Abstract; FIGS.9A]; 
installing the rule in the subscriber module if the authenticities of the first and second tokens are verified [see FIGS.9B, 9C; where Yin disclose installing … 970; Yin disclose installing/updating profile data (see FIGS.8—16)]. 

REGARDING CLAIM 9. The device according to claim 8, wherein the device is comprised in the subscriber module (It is rejected for the same rationale applied in rejecting independent claims 1, 8 & 12).

Yin in view of Seo further disclose Claims 2—4. The control method as claimed in claim 1, wherein the second verification element is installed by the third party, prior to at least one of the steps of obtaining the tokens [Yin disclose a third party mobile app 155, 125 (FIGS.1, 2 and 9A)]; wherein the third party other than the operator is a manufacturer of the terminal; and wherein the third party other than the operator is a manufacturer of the subscriber module of the terminal [Seo discloses network service operator, eUICC card or terminal manufacturer etc. defining content of profile management data and the like (par.0036)]. The modification to combine is the same as that of claim 1 above.

Claims 5—7. The control method as claimed in claim 1, wherein the tokens are sent by the operator [both Yin and Seo are operable by operator(s); specifically Seo disclose mobile network operator (par.0017, etc.)]; 
wherein at least one token furthermore comprises information relating to limits in terms of the application of the rule to the operator profile [Seo disclose policy rule data terms and limits (see FIG.16)]; and 
wherein the first verification element is a hash resulting from a hash function applied to a key corresponding to the operator [Yin disclose hashing data (Abstract) and FIGS.13, step 1335]. The modification to combine is the same as that of claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.